EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, Steven Malone, the President, Chief Executive Officer and Chief Financial Officer of FindEx.com, Inc., certifies, to his knowledge, that: The Quarterly Report on Form 10-Q for the period ending June 30, 2011 of FindEx.com, Inc. (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of FindEx.com, Inc. Dated: August 22, 2011 By: /s/ Steven Malone Steven Malone President Chief Executive Officer (Principal Executive Officer) Chief Financial Officer (Principal Accounting Officer)
